DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.

Response to Arguments
Applicants' arguments, filed 3/2/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 8-9, 15-19, 24, 26-28, 32, 35-36, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poligone et al. (“Innovative Therapy of CTCL: Beyond PUVA and Nitrogen Mustard”; 2010; Dermatol. Clin.; 28(3): 501-510; doi:10.1016/j.det.2010.03.010; cited in a prior Office action); in view of Rook et al. (“Immune Modulators as Therapeutic Agents for Cutaneous T-Cell Lymphoma”; 2010; Clinical Lymphoma, Myeloma & Leukemia Supplement; 10(Suppl. 2); S93-S95; DOI: 10.3816/CLML.2010.s.017; cited in a prior Office action) (Rook 3); Rook et al. (US 2009/0246174 A1; 2009; cited in a prior Office action) (Rook 2); and Szeimies et al. (“A phase II dose-ranging study of topical resiquimod to treat actinic keratosis”; 2008; British Journal of Dermatology; 159: 205-210; DOI 10.1111/j.1365-2133.2008.08615.x; IDS 6/18/2018 reference; cited in a prior Office action), as evidenced by Zhu et al. (“Porcine TLR8 and TLR7 are both activated by a selective TLR7 ligand, imiquimod”; 2008; Molecular Immunology; 45: 3238-3243; doi:10.1016/j.molimm.2008.02.028); and Schön et al. (“TLR7 and TLR8 as targets in cancer therapy; 2008; Oncogene; 27: 190-199; doi:10.1038/sj.onc.1210913).
Claims 10, 23, 37 have been canceled.
Poligone teaches Cutaneous T Cell Lymphoma is a malignancy of skin homing T cells. This unique population of lymphocytes requires alternative therapies than those used in nodal lymphomas. Although phototherapy and nitrogen mustard have been standard treatments for decades, newer therapies have been arriving with increased frequency. Moreover some therapies, currently used to treat other disease, have been used in CTCL with good effect. These innovative therapies in CTCL are discussed, with review of current data and examples of how these therapies may be utilized today (Synopsis).  
Imiquimod is a nucleoside analog and agonist of Toll Like Receptor (TLR) 7 and 8. It was originally developed while looking for antiviral drugs, however it does not have direct antiviral properties. Imiquimod does stimulate the release of interferon and cytokines which have both antiviral as well as antitumoral responses. The exact mechanism behind the antitumoral response is still unknown; however there are a several possibilities including activation of innate immunity as well as the stimulation of dendritic cells which directs a cell-mediated antitumor response may be important. The central role of the transcription factor NF-kappa B also requires further exploration as it mediates Toll Like Receptor signaling. Lastly because CTCL is generally composed of Th2 T lymphocytes, the production of interferon correcting the Th1 and Th2 imbalance may be important in the treatment of CTCL (5, 1st paragraph).
Although larger clinical trials are needed, there is mounting evidence from case reports and series that imiquimod has activity against CTCL. (See Table 4) One current limitation in the United States is that the cream is distributed in small packets, which are difficult to use over larger areas of the body. A recent review of the currently published cases has shown imiquimod has been applied with good success at many centers. In Rook’s initial report, the cream (the Examiner notes that a cream indicates/implies a carrier and the active agent) was applied daily, which led to the patient having redness, vesiculation, erosion and pruritus of the lesion (construed that imiquimod was applied to at least one CTCL lesion). This led to a 2 day discontinuation of treatment, but the patient was then able to restart daily application. The inflammation decreased gradually over the 4 month course of treatment. Deeths reported a case series of 6 patients, who were allowed to continue photochemotherapy or interferon during imiquimod treatment. This trial also allowed patients to decrease frequency of dosing to once a week if they experienced irritation with 3 times weekly application. Despite the decreased frequency, 4 of 6 patients experienced some localized irritation, including one patient with ulceration and suspected cellulitis requiring oral antibiotic therapy (5, 2nd paragraph).
Imiquimod has been used to treat unilesional MF on the penis and buttock. In most case reports to date, the patient had failed at least one standard first line topical therapy, suggesting imiquimod may be beneficial in treatment resistant MF. Recently Coors obtained a complete response with imiquimod in one patient with CD30+ anaplastic large cell lymphoma (ALCL), suggesting that imiquimod may have applicability beyond mycosis funoides. Didona has also examined imiquimod in three patients with ALCL with complete response. Martinez-Gonzalez reported 4 patients treated with imiquimod showing a complete response. However during the study period, one patient developed new lesions outside of the treatment area. (5, 3rd paragraph).
Lastly the studies reported to date included patients who had failed more standard therapies such as topical carmustine and nitrogen mustard, topical corticosteroid, systemic interferon, PUVA, low-dose retinoids, and radiation. With the positive response to date, there is data to support imiquimod for the topical treatment of localized MF that has failed standard therapies. (5-6, bridging paragraph).
“When to Consider” criteria include patients who have failed various prior CTCL therapies (6, 1st bullet point).
See summary of studies, in Table 4 (p. 13):

    PNG
    media_image1.png
    519
    1062
    media_image1.png
    Greyscale

Poligone establishes Imiquimod, the nucleoside analog and agonist of Toll Like Receptor (TLR) 7 and 8, has efficacy in treating CTCL via topical application, construed as application to at least one CTCL lesion.  Many of the patients had failed standard therapies (no longer a requirement of the independent claims); this compound is recommended for the patient population, i.e., human patients that have failed a prior CTCL therapy.  At least 16 of 21 (16 of 18, or 89%, for which responses were reported) patients had partial or complete responses, i.e., the range of responses required by instant claims 8-10, 32.  Dose schemes include daily (at least once per day, at least once per week and at least once per month.  Length of treatment ranges from 8 weeks to 14 months.  Sequences and rest periods are similar to those recited in claims 24, 37-38.  
Poligone does not teach the claimed compound resiquimod, or the required concentration of this compound required by claim 1 & 28.
Regarding a prior amendment to claims 1 & 28, the teaching that:
the cream (the Examiner notes that a cream indicates/implies a carrier and the active agent) was applied daily, which led to the patient having redness, vesiculation, erosion and pruritus of the lesion (construed that imiquimod was applied to at least one CTCL lesion). This led to a 2 day discontinuation of treatment, but the patient was then able to restart daily application. The inflammation decreased gradually over the 4 month course of treatment. Deeths reported a case series of 6 patients, who were allowed to continue photochemotherapy or interferon during imiquimod treatment. This trial also allowed patients to decrease frequency of dosing to once a week if they experienced irritation with 3 times weekly application. Despite the decreased frequency, 4 of 6 patients experienced some localized irritation, including one patient with ulceration and suspected cellulitis requiring oral antibiotic therapy. (5, 2nd paragraph).
demonstrates that periods of rest (non-treatment periods) between periods of application were employed, when side effects became too severe.  The protocol included dosing once a week, when irritation was present (a non-treatment of 6 days, corresponding to about a week between treatments; “about” has a disclosed meaning of up to 20%; for 7 days, this corresponds to +/- 1 day).  Even a 1 week dosing frequency (rest for 6 days, i.e., about a week) was insufficient to completely clear the side effects experienced by some patients.  From this discussion, the Examiner notes that the skilled artisan would have been motivated to explore lengths of early and later dosing, and to explore the length of a period of rest.  The 1 week frequency scheme does not read on non-treatment periods of at least two weeks.  Regarding the amendment to independent claims 1 & 28, although Poligone establishes the need for non-treatment periods, the amended non-treatment time period of 1-4 weeks is not explicitly taught; separate first and second treatment periods of 1-8 weeks are not taught, even though total treatments encompass these time periods and render these periods obvious, if a non-treatment period were inserted (which is obvious as discussed below).
Rook 3 teaches Cutaneous T-cell lymphoma (CTCL) at all stages appears to be responsive to immune-modulatory therapeutic approaches. Herein, we describe the mechanistic rationale for the use of, inter alia, Toll-like receptor (TLR) agonists, therapies for CTCL (Introduction, 1st paragraph).  Table 1 (S94) documents that Imiquimod is an Agent in the Clinic, and TLR agonists, including resiquimod, are Agents in Development.  There is also emerging evidence that TLR agonists represent a class of therapeutic agents that may prove to be highly effective for CTCL, even among those with advanced-stage disease. It has long been known that topical imiquimod, a TLR7 agonist, has the ability to activate the local cutaneous immune response in and around malignant lesions, resulting in the regression of CTCL patches and plaques. Responses may be quite variable based upon the low bioavailability of imiquimod. Some patients may have quite low numbers of TLR7-expressing cutaneous plasmacytoid dendritic cells, particularly if they have recently used skin-directed therapies that may diminish numbers of these cells, including topical steroids, psoralen and ultraviolet A (PUVA), or radiation therapy. Resiquimod, which is under clinical development, has a much higher level of bioavailability and thus may produce substantially higher response rates than imiquimod. Furthermore, resiquimod triggers TLR8 in addition to TLR7. The ability to trigger TLR8 carries the advantage of the potential to activate myeloid dendritic cells, which are potent producers of IL-12 (S94, last paragraph).  
Rook 3 establishes that TLR agonists are being used and are under development for treating CTCL, may prove to be highly effective for CTCL, even among those with advanced-stage disease.  Rook 3 characterizes topical imiquimod to be a TLR 7 agonist, having the ability to activate local cutaneous immune response in and around malignant lesions, resulting in regression of CTCL patches and plaques.  Rook 3 notes a detractive feature of imiquimod, namely, variable responses from this compound having low bioavailability.  This is contrasted with Resiquimod, under clinical development, which has a much higher level of bioavailability which may produce substantially higher response rates than imiquimod.  Resiquimod is also characterized as triggering TLR8, with an additional advantage, the potential to activate myeloid dendritic cells, potent producers of IL-12.  Rook 3 is suggestive that use of resiquimod, in place of imiquimod, has the potential for better characteristics/outcome of CTCL therapy.  Based on Rook 3, the skilled artisan would have been motivated to substitute resiquimod for imiquimod, in topical treatments of CTCL taught by Poligone.
Rook 2 teaches a method for treating a patient with cutaneous T cell lymphoma (CTCL); including administering to the patient an IRM [immune response modifier, per [0029]] compound in an amount effective to ameliorate at least one symptom or clinical sign of CTCL.  In another aspect, the invention provides methods of increasing a cell-mediated immune response of a cell population that includes cells affected by cutaneous T cell lymphoma (abstract).  
[0035] In some embodiments of the present invention, the IRM compound may be an agonist of at least one TLR such as, for example, TLR7 or TLR8. ... In some embodiments, the IRM compound may be an agonist of at least one of TLR7 and TLR8 such as, for example, a TLR7/8 agonist … . A "TLR7/8 agonist" refers to a compound that acts as an agonist of both TLR7 and TLR8.
[0053] The IRM compound may be provided in any formulation suitable for contacting cells in vitro or administering to a subject. … For example, the formulation may be delivered in a conventional topical dosage form such as, for example, a cream, an ointment, an aerosol formulation, a non-aerosol spray, a gel [instant claim 4], a lotion, and the like.
[0054] A formulation containing an IRM compound may be administered in any suitable manner such as, for example, non-parenterally or parenterally. … Parenterally refers to administration other than through the digestive tract such as, for example, … topically.
 [0056] In some embodiments, the methods of the present invention include administering IRM compound to a subject in a formulation of, for example, from about 0.0001% to about 20% (unless otherwise indicated, all percentages provided herein are weight/weight with respect to the total formulation) to the subject, although in some embodiments the IRM compound may be administered using a formulation that provides IRM compound in a concentration outside of this range. In certain embodiments, the method includes administering to a subject a formulation that includes from about 0.01% to about 1% IRM compound (encompassing the 0.06 % (w/w) concentration of claims 1 & 28, claimed amount lies inside prior art range, rendering it prima facie obvious; MPEP 2144.05 (I))…
General dosing considerations are set forth in [0057]-[0058].  Doses taught include from 10 µg/kg to 5 mg/kg [0058] (reading on the range of prior claim 11).
[0061] The dosing regimen and duration of therapy may depend at least in part on many factors known in the art including but not limited to the physical and chemical nature of the IRM compound, the nature of the carrier, the amount of IRM being administered, the state of the subject's immune system (e.g., suppressed, compromised, stimulated), the method of administering the IRM compound, and the species to which the IRM compound is being administered. Accordingly, it is not practical to set forth generally the dosing regimen and duration of therapy effective for treating cutaneous T cell lymphoma for all possible applications. Those of ordinary skill in the art, however, can readily determine an appropriate dosing regimen and therapy duration with due consideration of such factors.
[0062] In some embodiments of the invention, the IRM compound may be administered, for example, from a single administration to about once per day, although in some embodiments the methods of the present invention may be performed by administering the IRM compound at a frequency outside this range. In certain embodiments, the IRM compound may be administered from about once per month to about twice per week. In one particular embodiment, the IRM compound is administered twice per week. [Reading on the dosing frequency required by claim 14 & 33].
[0063] In some embodiments, the IRM compound may be administered on an "as needed" basis, i.e., only when symptoms or clinical signs of cutaneous T cell lymphoma appear. In other embodiments, the IRM compound may be administered over a prescribed duration of time. Administration of the IRM compound may be continuous throughout a prescribed period of time or, alternatively, rest periods may be incorporated into the therapy period. The duration of therapy may be, for example, at least two weeks, at least four weeks, at least eight weeks, or at least twelve weeks. In one particular embodiment, the IRM compound may be administered twice per week for twelve weeks. [This reads on the two treatment periods separated by non-treatment period of prior claims 20 & 34, and construed to read on or alternately, with [0062], to render obvious the frequencies of prior claims 21-22].
[0065] The IRM compounds used in the examples are shown in Table 1. … IRM3 4-amino-α,α-dimethyl-2-ethoxymethyl-1H-imidazo[4,5-c]quinolin-1-ethanol U.S. Pat. No. 5,389,640 Example 99 (i.e., resiquimod, the compound of instant claim 1 & 28).
Thus, Rook 2 teaches, inter alia, topical application of therapeutically effective amounts of TLR7/8 agonists for treating cutaneous T-cell lymphoma (CTCL) and to increase a cell-mediated response in a subject suffering from CTCL. IRM3 (i.e., resiquimod, the compound recited in amended claims 1 & 28) is taught as one of three example IRM compounds.  
Regarding a prior amendment to claims 1 & 28, which requires at least one pharmaceutically acceptable excipient, Rook 2 teaches the compound may be delivered in formulation with any pharmaceutically acceptable excipient [0053].  Thus, inclusion of at least one pharmaceutically acceptable excipient together with resiquimod is obvious by following Rook 2 formulation choices (this is consistent with cream used as a vehicle by Poligone for administration of imiquimod, which implies an excipient forming the cream is included in the formulation of imiquimod).  When resiquimod is substituted as active agent in place of imiquimod, it would have been obvious to rely on formulation choices taught by Rook 2.
With respect to prior claims 1 & 28 amendments, requiring that the composition is applied to at least one CTCL lesion of the subject, Rook teaches reaction of the skin with itchy, slightly scaling lesions from CTCL [0026]. The method for treating a patient includes contacting the cell population (cells with CTCL) with an IRM compound (abstract).  When CTCL lesions are present, the contact with an IRM compound is construed to satisfy the required application of the composition containing said IRM compound to a CTCL lesion.  Topical application is also construed as application to a CTCL lesion. Thus, the recited application is, at a minimum, obvious, from following the teachings of Rook 2 (in addition to teaching of Poligone construed to read on application to at least one CTCL lesion).
The concentrations of resiquimod taught (which include a preferred range from 0.01% to 1% by weight) encompass the instant concentration of amended claims 1 and 28, “0.06% (w/w)".  Applying a concentration within the instant claimed ranges are prima facie obvious, selected from within the general ranges taught by Rook.  See MPEP 2144.05 (I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
The claimed concentration “0.06% (w/w)" clearly lies inside the ranges disclosed by Rook, which include a middle (construed as preferred) range from 0.01% to 1% by weight.  Thus, the fact pattern discussed by this MPEP section is clearly applicable.
The results recited in claims 8-10 are construed as clauses that simply express the intended result of a process step positively recited, which are not given patentable weight.  Similarly, the functional/mechanistic responses of claims 16-19 are also construed as simply expressing the intended result of a process step positively recited, which are not given patentable weight.  
See MPEP 2111.04:
[T]he court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
With respect to the mammal/human requirements of claims 26-27, 35-36, claims 3-4 of Rook 2 teach methods of treating patients, which are construed as humans, in view of the human patients discussed in the examples (Additionally, patients are discussed by each of Poligone and Rook 3). 
Rook 2 establishes a series of general parameters in treating CTCL with resiqumod.  When utilizing the obvious resiquimod substituted in place of imiquimod in the treatment of patients with CTCL that have failed at least one prior therapy of CTCL (substituted for the Poligone method), it would have been obvious to adopt the parameters and considerations taught by Rook 2, giving the required dosing and amounts required by the instant claims, including the excipient [carrier] being included in the resiquimod formulation administered in the obvious method.  Applied concentrations are also obvious as a result of routine optimization of dosing and topical application conditions, motivated to achieve efficacy for CTCL treatment with resiqumod, and to stimulate cell-mediated responses from this IRM compound.

The Examiner notes that this reference was previously applied as anticipatory, but applicant previously argued that the prior claimed range "about 0.03-0.06% (w/w)" is not taught with "sufficient specificity".  The Examiner tended to agree with that argument.  In re Wertheim and In re Woodruff (per MPEP 2111.04) make clear that when claimed ranges lie inside prior art ranges, the claimed ranges are prima facie obvious.  This fact pattern applies to this rejection basis, as applied to amended claims 1 & 28, now limited to a single concentration, “0.06% (w/w)”.
The Examiner notes that Applicant’s Remarks presented in support of the Pre-Appeal Conference Request on 12/19/2017 include a discussion (pp. 2-3, bridging paragraph) that Rook 2 does not report on in vivo efficacy of resiquimod through topical administration, and there is no specific concentration of 0.03-0.06% (w/w) of resiquimod, where this range was argued to have a desirable balance of efficacy and manageable toxicity in support of an alleged unexpected result.  
The Examiner (and prior Pre-Appeal conferees) were not convinced that the claimed limited range provides an unexpected result sufficient to overcome obviousness based on Rook alone.  Those of skill in the art routinely conduct phase I and phase II clinical trials to determine concentrations or doses that are free from (or have manageable level of) side effects of said therapy, and to show dose-dependent efficacy.  In other words optimization of efficacy while maintaining doses safely is a routine determination, routinely evaluated in Phase I and Phase II clinical trials. It is not considered surprising or unexpected to determine optimal concentration within a prior art range via this process.  The correspondence of the teachings of Rook to the fact pattern of MPEP 2144.05 (I) is set forth above.
Additionally, MPEP 2144.05 (II) makes clear that generally differences in concentration will not support patentability of subject matter, absent a showing of criticality (unexpected results), when general conditions of a claim are taught in the prior art:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); … See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). (emphasis added)
The Examiner considers the instant claimed range to amount to the discovery of the optimum/workable range within the prior art, corresponding to the fact pattern of In re Aller.  The claimed range “0.06% (w/w)" clearly lies inside the ranges disclosed by Rook, which include a preferred range from 0.01% to 1% by weight.  And the similarity to the Peterson fact pattern is also relevant.
Nonetheless, in view of compact prosecution, Szeimies has also been considered; Szeimies teaches the Phase II clinical trial concentrations of resiquimod in a gel (resiquimod in a gel carrier) were topically applied to actinic keratosis at concentrations of 0.01 %, 0.03%, 0.06% and 0.1%.  The gel was applied to a contiguous 25-cm2 area with 4-8 actinic keratosis lesions (i.e., including application to these lesions) (Summary, Background, Methods). The highest clearly rates are reported for the 0.03% group (Results), and Szeimies reports that efficacy in clearing AK lesions was similar between the four resiquimod concentrations evaluated, but resiquimod 0.01% and 0.03% were better tolerated than the higher concentrations (Summary, Conclusions).  The Examiner notes that the highest reported complete clearance rate is associated with 0.03% resiquimod, but this does not appear to rise to statistical significance (Figure 2), even though it can be considered a tendency toward best clearance %. Nonetheless, 0.06% (w/w) is still among the 4 concentrations tested, showing the preference for this concentration, from within the preferred range of Szeimies.
Resiquimod (S-28463, R-848, VML600) is not only more potent than imiquimod in inducing cytokines in vitro, but also activates through both TLR7 and TLR8 in humans. Resiquimod activates myeloid dendritic cells in addition to plasmacytotoid dendritic cells, inducing more IL-12 and tumour necrosis factor-a directly and IFN-c indirectly, than imiquimod. As a consequence, resiquimod may be more effective in promoting the development of antigen-specific cell-mediated responses. The enhanced immunological effects of resiquimod could translate into greater efficacy than that obtained with imiquimod, but also may result in greater local or systemic adverse events. Therefore, we conducted a randomized, multicentre, double-blind, concentration-ranging study of topical resiquimod gel applied to AK lesions using a COT design to assess preliminary safety and efficacy (205-206, bridging paragraph).
Thus, even though the condition being topically treated is different from Rook, Szeimies utilized resiquimod to target the same mechanism of action as Rook relies on, agonism of TLR7 and TLR8.  Accordingly, the topical concentrations tested by Szeimies would have been considered directly relevant to the topical application of resiquimod gel formulations to lesions of CTCL, based on targeting of the same mechanism of action.  Side effects evaluated by Szeimies would have also been relevant to Rook 2 treatments.  Szeimies makes clear that 0.03% and 0.06% were known in the art as concentrations of resiquimod gel applied to actinic keratosis lesions, and 0.03% appears to be most appealing in terms of balance of efficacy, while minimizing side effects.  Szeimies establishes 0.03% and 0.06% to be highly preferred specific concentrations within the broader preferred range taught by Rook, and render obvious use of these ranges when the topical treatment of CTCL via application to a lesion of Rook is employed.
In view of Szeimies, arguments that the claimed range somehow establish unexpected results (by optimization of efficacy and minimizing side effects) over Rook, is ineffective, considering the knowledge of optimal dosing concentrations for topical application to AK lesions.  Similar balance of efficacy with minimization of side effects (achieving optimal or workable concentration ranges) would also have been expected for topical application of resiquimod to CTCL lesions for concentrations including 0.03% and 0.06%, i.e., for the range of claim 1 and 28, considering the topical route is the same, the gel formulation is the same, and the targeting of agonism of TLR7 and TLR 8 is the shared mechanism of action between the two references relied on.
Regarding the claimed two treatment periods, separated by a non-treatment period, required by the amendments to the independent claims, as discussed above, the 1-week dosing involves a 6-day non-treatment period flanked by two treatment periods (at least once per day, at least once per month dosing).  Additionally, recognizing that the side effects can be too severe for some patients, Szeimies would also have been pertinent for the process of optimization of first treatment period, second treatment period and a non-treatment period between.
Szeimies has a Course 1 period, dosing 3 X/week for 4 weeks. After an 8-week treatment-free interval (to week 12), the patient applied the same assigned study drug for another 4 weeks (Course 2, weeks 12-16) (206, 4th paragraph).  The Examiner notes that this 2 course dosing scheme (3X/week weeks 1-4, 8 week rest, 3X/week weeks 13-16) reads on first and second treatment periods of each of claim 1 & 28 recited scheme criteria.  However, the 8 week rest period is longer than the amended 1-4 weeks of these claims.  Thus, for some patients who didn’t clear after the first course, the second course cleared the patients (see Figure 2).  The Szeimies dosing scheme of Courses 1 & 2 separated by a non-treatment period would have been an obvious starting point, when optimizing the obvious treating CTCL with 0.06% resiquimod, rendering obvious the amended claims.  
Amended claims 1 and 28 now require first treatment period of 8 weeks, and second treatment period of 1-8 weeks, with a non-treatment between first and second treatment periods of duration 1-4 weeks.  The first 8-week treatment period is longer than 4 week treatment period of Szeimies; the 1-4 week non-treatment period is shorter than the 8 week non-treatment period of Szeimies.  Regarding the first time period, the length of the Poligone treatment periods range from 8 weeks to 4 months, forming endpoints of a range.  8 weeks is taught in two of the trials and would have been an obvious selection, from within the Poligone range.  
Rest periods include 2 days, or 6 days, as well as the 8-week non-treatment periods of Szeimies, forming a range encompassing the amended 1-4 weeks non-treatment periods (claims 1, 28), rendering the claimed range prima facie obvious from within the prior art range.
Regarding the second period, 4 weeks is used in the Szeimies trial, which reads on the range of claims 1 and 28.  Regarding 8-week second treatment time period of claims 24 & 36, the range of treatment periods of Szeimies encompasses total treatment time of 16 weeks, where a non-treatment from 1-4 weeks after the first 8 weeks would have been obvious from the range of treatments in Szeimies, when a non-treatment period is inserted.
Similarly, the non-treatment time periods range from 2 days, to 6 days, to the 8 week time period discussed by Szeimies, forming a range encompassing the amended 1-4 weeks non-treatment periods (claims 1, 28), rendering the claimed range prima facie obvious from within the prior art range.
See MPEP 2144.05(I): 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious.
See also MPEP 2144.05 (I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
The Examiner further notes that, based on general parameters among the references for treatment and rest periods, the skilled artisan would have been motivated to optimize lengths of each of these time periods, resulting in the claimed time periods.
The Examiner does not dispute Applicant’s prior argument that Szeimies and Rook 2 are directed to different treatments; even that Szeimies excludes the instant claimed patient population.  Szeimies is not relied on to establish obviousness of utilization of resiquimod to treat CTCL patients that have failed at least one prior treatment, but to review for suitability of dosing of topical resiquimod concentrations.  Consideration of targeting the same mechanism of action, with consideration of the side effects observed by Szeimies would have also been relevant to CTCL topical treatment with the same compound, and would have informed about preferable concentrations to employ for routine optimization of resiquimod concentration in the obvious substitution of resiquimod in place of imiquimod topical treatment of CTCL in patients that have failed prior CTCL therapies taught by Poligone. 
Thus, the claims as currently amended, remain obvious.
The Examiner notes the independent claims as amended, require clearing of 50% or greater of the total CTCL lesions in the subject after the first treatment period.  Clearance of lesions (better than what is claimed is taught for many of the Poligone treatments of Table 4, after the treatment period.  For instance, the Dummer trial, lasting for 8 weeks, resulted in a complete response.  With resiquimod, the skilled artisan would have reasonably expected, that, at least for a substantial number of CTCL patients, the level required by the instant independent claims or better would have been present, rendering the claims obvious.

The Declaration of Alain Rook under 37 CFR 1.132 filed 3/2/2022 is insufficient to overcome the rejection of claims 1, 4, 8-9, 15-19, 24, 26-28, 32, 35-36, 38, as set forth in the last Office action / above because:  
Dr. Rook takes a position that the statement, “Imiquimod is a nucleoside analog and agonist of Toll Like Receptor (TLR) 7 and 8” is allegedly incorrect; that he has never known imiquimod to act as a TLR8 agonist; that other researchers have similarly recognized imiquimod is a TLR7 agonist only, giving examples.
The Examiner points Dr. Rook to Zhu, which clearly demonstrates that imiquimod is an activator of both TLR 7 and TLR 8, at least in porcine models; Zhu states this is not the case for TLR8 in humans (See abstract, see evidence in Figure 3).  “Our investigation reveals for the first time that pTLR8 is recognized and activated by known TLR7 ligands especially by imiquimod” (3241, last paragraph).  
The Examiner further points Dr. Rook to Schön.  Schön clearly depicts imiquimod to have preferential activity as an agonist to TLR7 over TLR8, but with respect to TLR8 this reference takes the position that imiquimod has weaker agonist activity than against TLR7 (the opposite of resiquimod) (Figure 1).
The point is that the statement by Poligone that “Imiquimod is a nucleoside analog and agonist of Toll Like Receptor (TLR) 7 and 8” is therefore supported by evidence in the literature (activity as agonist being higher for TLR7 than TLR8, at least in humans).  In any case, Poligone also admits that the exact mechanism behind the antitumoral response is still unknown.  This does not disqualify Poligone from the other teachings.  Poligone clearly demonstrates the mounting evidence from case reports and series that imiquimod has activity against CTCL, and is clearly pertinent for teachings discussed in the rejection (p. 5, 2nd paragraph; Table 4).
Dr. Rook argues about differences between TLR7 and TRL8, being distinct receptors, and responsible for higher potency of resiquimod, compared to imiquimod.  The Examiner does not dispute differences in potency.  But receptors alone may not be the only part of this story.  In any case, the mechanism by which the two compounds are effective against CTCL is not material to overcoming the rejection basis.  Activity of imiquimod for CTCL treatment is clearly taught by Poligone (see Table 4).  Activity of resiquimod for CTCL treatment is clearly taught by each of the Rook references.
Dr. Rook argues that the differences between TLR7 and TLR8 result in a skilled physician or scientist not considering protocols outlined in Table 4 of Poligone, pertinent to imiquimod, as applicable to resiquimod, arguing there is no medical basis to believe that rest periods of Poligone would reasonably pertain to resiquimod.  The Examiner notes that the general parameters would have been taken as background evidence that, when imiquimod is effective for CTCL, taking into consideration the other references, resiquimod would also have been effective.
While Dr. Rook argues that in his opinion there would have been no medically sound basis to believe that patients who failed at least one prior CTCL therapy would benefit from any of the treatment modalities outlined in Poligone.  The Examiner, while acknowledging the differential relative TLR7 and 8 agonisms taught by Schön, does not agree that such differences would not have resulted in any benefit.
In fact, Dr. Rook admits he is an inventor of Rook 2 and the primary author of Rook 3.  The Examiner points to Rook 2, [0016], where treatment of CTCL is clearly taught [0014], and IRM compounds may be an agonist of at least one TLR, such as TLR7 or TLR 8 or TLR7/8 [0035].  This is completely contradictory to the current arguments now being made by Dr. Rook.  It seems to be convenient to take whichever position seems most favorable at any particular point in time, dependent on the current objective (to obtain a broader patent, or to argue away from applied prior art); in any case, the previous teachings of the same Declarant conflict with the current arguments being advanced.
Regarding Rook 3, the reference is limited to discussing agents in the clinic and in development that are used for/ being developed for CTCL. Table 1 names imiquimod as in the clinic, and resiquimod is in development.  The skilled artisan, knowing both compounds are related IRM compounds, an in clinical trials/development for the same CTCL treatments, even though the relative agonist strengths at TLR7/8 are different for resiqumod v. imiquimod (Schon), would still have utilized details about treatments with imiquimod to inform the process of optimization of two treatment periods and the rest period between.
Dr. Rook comments about Szeimies as a treatment of actinic keratosis, found in different locations of the skin from typical CTCL; taking the position that findings of the clinical trial would not be generally transferable to treatment of CTCL, based on different skin regions.  The Examiner notes that Szeimies provides evidence of concentrations that were found to be useful in the AK treatment, and this would have formed a framework for CTCL treatment, from which routine optimization would have been based.  Certainly, slight differences in best concentration and timings are not considered to rise to the level of patentability.

Applicant argues that the Poligone reference is Inoperable:
1.  The Poligone Reference Is Inoperable for The Purposes Cited By The Office 
The Office cites to Poligone for the teaching that imiquimod is an agonist of both TLR7 and TLR 8. Poligone notes that imiquimod "is a nucleoside analog and agonist of Toll Like Receptor (TLR) 7 and 8." Poligone, p. 5. Applicant submits that the statement in Poligone is wrong. According to MPEP 2121 (I), when "the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability." The attached Inventor Declaration pursuant to 37 C.F.R. § 1.132 ("Declaration") rebuts Poligone. 
As noted in the Declaration at paragraph 5, the statement on page 4 of the Action that "Imiquimod is a nucleoside analog and agonist of Toll Like Receptor (TLR) 7 and 8" is incorrect. Imiquimod is a TLR7 agonist. According to Dr. Rook, an inventor of the instant application and a person of skill in the art, he has "never known imiquimod to act as a TLR8 agonist." Declaration, 5. Other researchers have similarly recognized that imiquimod is a TLR7 agonist only. For example: Yuan, J. et al., HUMAN VACCINES & IMMUNOTHERAPEUTICS, 2018, VOL. 14, NO. 7, 1815-1819 states on page 1816 that "Imiquimod is an immune modulator and directly activates innate immune cells through Toll-Like Receptor 7 (TLR-7)." (emphasis added); Nieto-Fontarigo, J. J. et al., Frontiers in Immunology, 12:743890, states in the Background section, page 1, that "We sought to investigate ifimiquimod, a TLR7 agonist, exhibits such dual actions in ex vivo cultured human bronchial epithelial cells..." (emphasis added); and Szebo, M. D. et al., Dermatology. 2021;237(6):847-856, states in the Background section that "imiquimod (ImiQ) is known to have immunomodulating effects as an agonist of TLR7." (emphasis added). Thus, the statement on page 5 of Poligone that imiquimod "is a-7-nucleoside analog and agonist of Toll Like Receptor (TLR) 7 and 8" is incorrect. The signed Declaration rebuts that incorrect statement made in Poligone. 
TLR7 (the biological target of imiquimod) and TLR8 (the biological target of resiquimod) are distinct biological receptors, with distinct roles and expression profiles in the body. As noted in the Declaration at paragraph 6, TLR8 is highly expressed in the skin, whereas TLR7 is significantly less so. TLR 7 is expressed primarily on CD 123 positive dendritic cells which are limited in the skin, whereas TLR 8 expressing CD 11 c dendritic cells are significantly more abundant in the skin. This accounts for the more potent effect of a topical cream containing resiquimod, which binds to the abundant TLR 8 receptor, as compared to an equivalent topical cream comprising imiquimod, which would bind only to the less abundant TLR 7 expressing cells. Moreover, TLR 8 expressing dendritic cells are activated to produce interleukin-12, which is an especially important mediator of both innate and adaptive immunity leading to CD8+ cytotoxic T-cells responses against malignant T-cells in cutaneous T-cell lymphoma. 
Consequently, any conclusions made based on comparing the treatment protocols with imiquimod described in Poligone with the claimed methods using resiquimod are scientifically flawed and inaccurate. These conclusions include assuming that the treatment protocols and rest periods described on pages 7-8 of the Action based on imiquimod relate to treatment with resiquimod and the statement that imiquimod activates both TLR7 and 8 on page 18 of the Action. As stated in paragraph 7 of the Declaration, as a result of the differences in TLR 7 and 8 receptors outlined above, a skilled physician or scientist would not have considered the protocols outlined in Table 4 of Poligone, which pertain only to imiquimod (a TLR7 agonist), as in any way applicable to TLR8 agonists such as resiquimod. 
There would have been no medical basis or reasonable expectation to believe that any of the rest periods outlined in Table 4 of Poligone would reasonably pertain to a therapy that uses a TLR8 receptor such as resiquimod. Similarly, there would have been no medically sound basis to believe that patients who failed at least one prior CTCL therapy would benefit from any of the treatment modalities outlined in Poligone. 

This is not persuasive.
This argument, heavily reliant on the Rook Declaration, is not persuasive for the reasons discussed above.  The Examiner disagrees with the premise that “Poligone is wrong”.  Poligone makes clear that the mechanism of action by which imiquimod treats CTCL is not exactly known.  But treatments of patients, with the details of treatment lengths and resting times, and outcomes of treatment are clearly relevant; and they are operable.  The Examiner has provided evidence contrary to Dr. Rook’s position: a showing has been made that imiqumod is demonstrated to be a TLR8 agonist in porcine tissues; and that in humans it is probably more accurate to characterize imiqumod as more active as an agonist of TLR7 than TLR8, whereas, resiquimod is more active as agonist at TLR8 than TRL7 (differential relative agonism activity).   However, even if the argument about agonism at TLR8 not occurrin were taken as accurate for imiquimod, the similarities between resiquimod and imiquimod, both being similar in structure, both being used for treatment of CTCL, and both having serious skin side effects needing rest periods from treatment, would have made the information taught by Poligone relevant to optimization of the three time periods of the independent claims (and obviousness of first and second treatment and non-treatment period lengths obvious).
Applicant argues that Rook 2 does not teach rest periods:
2.  The Rook 2 Reference Does Not Describe The Claimed Rest Periods-8- 
The Office alleges that Rook 2 describes, inter alia, an IRM compound such as resiquimod that is "administered twice per week for twelve weeks." Action, p. 14. According to the Office, paragraph [0062] and [0063] in Rook 2 render obvious the non-treatment periods formerly in dependent claim 25 as a result of "routine optimization of dosing frequency, lengths of therapy and rest periods." Id. 
Applicant traverses. Rook 2 mentions only "rest periods may be incorporated," without any guidance as to what length a desirable rest period might be. As noted below, in view of other art cited in the Office Action as discussed below, the claimed non-treatment period of one to four weeks would not have been obvious. 

This is not persuasive.
Rook 2 does teach rest periods between two treatment periods:
Administration of the IRM compound may be continuous throughout a prescribed period of time or, alternatively, rest periods may be incorporated into the therapy period. The duration of therapy may be, for example, at least two weeks, at least four weeks, at least eight weeks, or at least twelve weeks. In one particular embodiment, the IRM compound may be administered twice per week for twelve weeks. [0063]
The length of the rest period is not taught by Rook 2. But recognition that rest periods are part of a treatment scheme, would have caused the skilled artisan to review rest period lengths.  These range from 2 days to 6 days to the 8-week non-treatment period of Szeimies.   These form a range, from which the claimed 1-4 week time period is prima facie obvious.  Additionally, in view of the general guidance, the length of the rest period would have been obvious to determine from within this range, as a result of routine optimization.
Applicant argues that the skilled artisan would not look to Szeimies for Treatment of CTCL:
3.  A Skilled Artisan Would Not Look To Szeimies For Treatment of CTCL 
The Office noted on page 22 of the Action that Szeimies is relied upon for "suitability of dosing of topical resiquimod concentrations." Action, p. 22. As noted in the Declaration, a skilled artisan would not have reached this conclusion with respect to CTCL dosing. 
As noted in paragraph 8 of the Declaration, the Szeimies reference reports the treatment of actinic keratosis (AK), which in the vast majority of instances is found on the scalp or face as a result of sun exposure of the skin on those parts of the body. This is not the case with CTCL lesions, which are typically found on the extremities of the body (e.g., arms, legs, torso). It is well known in the art that the skin on the face and scalp is more sensitive than the skin on the body's extremities. A skilled physician would have understood that the treatment protocols outlined in the Szeimies reference would not be generally transferable to treatment of CTCL both because the medical conditions (AK and CTCL) are markedly different and the skin regions where these disorders occur have markedly distinct skin sensitivities. 

This is not persuasive.
The skilled artisan, in treating a skin condition with resiquimod, would have found Szeimies relevant; the doses would have been obvious to reproduce in treating CTCL, rendering obvious the instant claimed 0.06% or 0.03-0.06% obvious, being used by Szeimies.  The time periods would have formed an educated construct for first and second periods, with a non-treatment period of Szeimies relevant as a starting point.  For a CTCL cancer, the skilled artisan would have found it obvious to become a little more aggressive, higher that 0.03%, i.e., 0.06%, and longer treatment periods, with shorter rest periods, being obvious to optimize to arrive at the claims.  In view of other time periods relied on, the skilled artisan would have selected the required time periods as obvious from within ranges formed by the references.  Even the argued comparison supports the more aggressive CTCL treatment of the claims than that of Szeimies.
Applicant argues about unexpected results:
4.  The Method Exhibits Unexpected Results Commensurate In Scope With The Amended Claims 
Even if, arguendo, the pending claims are prima facie obvious, the unexpected results obtained with the claimed method overcome and rebut any finding of prima facie obviousness. 
The claimed methods provides at least two unexpected results that are fully supported by the specification as filed: (1) resiquimod induces high clinical response rates of both treated as well as distant, non-treated lesions, and possesses the ability to significantly boost systemic cellular immunity directed against CTCL, and (2) the claimed pharmaceutical formulations-9- resulted in a greater than 50% decrease in extent of skin involvement by skin lesions of cutaneous T-cell lymphoma. This result is also unexpected because most topical agents produce response rates of about 50% or less. Thus, the claim feature of clearing 50% or greater clearing of the total CTCL lesions in the subject is a highly significant and unexpected result that would have surprised a person of skill in the art. Further, claims 1 and 28 also recite that the clearance occurs after 8 weeks of treatment, which not disclosed or suggested in any of the cited references. 
Related to the unexpected results, the Office has dismissed claims 8-10 as "clauses that simply express the intended result of a process step positively recited, which are not given patentable weight." Action, p. 15. Applicant respectfully disagrees. 
The Federal Circuit recently held that while there is "some overlap between the language of the 'wherein' clauses and those results, we must read the claims in view of the "entire specification." Allergan Sales, LLC v. Sandoz, Inc., 935 F.3d 1370, 1374-75 (Fed. Cir. 2019) (citing Sinorgchem Co., Shandong v. Int'l Trade Comm'n, 511 F.3d 1132, 1145 (Fed. Cir. 2007) (emphasis added); see Trs. of Columbia Univ. v. Symantec Corp., 811 F.3d 1359, 1363 (Fed. Cir. 2016) ("[T]he specification is always highly relevant to the claim construction analysis and is, in fact, the single best guide to the meaning of a disputed term." (internal quotation marks and citation omitted))). 
As in Allergan Sales, Applicant believes the features relating to clearing 50% or greater clearing of the total CTCL lesions in the subject (amended claims 1 and 28, former claim 10) as well as clearing of the at least one CTCL lesion to which the composition was applied (claim 8) and not applied (claim 9) are all material to patentability. These features are not described or suggested in any of the cited references, alone or in combination.  Also as in Allergan Sales, Applicant is relying "on the efficacy and safety of the claimed methods during prosecution" in "responding to the examiner's rejections." See Allergan Sales 935 F.3d at 1375. Nothing in the cited art describes or suggests the linkage of the specifically claimed resiquimod formulations and the extraordinary clearance of CTCL lesions observed in studies described in Examples 1 and 2 of the instant application. For example, Szeimies does not describe any lesion clearance exceeding 50% after 8 weeks of treatment in its AK treatment protocol. The features of claim 1 and 28, as well as claims 8 and 9, should be afforded patentable weight. 

This is not persuasive.
Previous rebuttal to alleged unexpected results are still relevant, and comments are incorporated by reference herein.
The 50% responsive rate of amended claims 1 and 28 is a result taught by most of the patients of Poligone in Table 4.  This result, while present when treated with imiquimod, is also predicted for treatment with resiquimod.  This cannot be considered unexpected.
The clearing of CTCL lesions that are distant does not appear to be related to the current claimed scheme.  Treatment of CTCL lesions, based on resiquimod therapy for 8-12 weeks is taught by at least Rook 2.  Rook 2 also teaches general treatment time with rest periods between. There is no showing that the distant CTCL lesions observation is associated with the current treatment scheme, rather than the general treatment taught by Rook 2.  There is no showing of criticality
MPEP 716.02(e) indicates a comparison with the closest prior art is required: 
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
This comparison is not of record.
Comparative data should also provide a showing establishing criticality of unexpected results argued, using the procedure of MPEP 716.02(D)(II): 
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
This comparison has not been done; criticality has not been established.
Furthermore, in contrast to that argued, evidence commensurate in scope with the claims establishing an unexpected result has not been provided.

Conclusion
Claims 1, 4, 8-9, 15-19, 24, 26-28, 32, 35-36, 38 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611